

	

		II

		109th CONGRESS

		1st Session

		S. 1805

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2005

			Mr. Dorgan (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To repeal the increase in micropurchase authority for

		  property and services for support of Hurricane Katrina relief and rescue

		  operations.

	

	

		1.Repeal of micropurchase

			 authoritySection 101 of the

			 Second Emergency Supplemental Appropriations Act to Meet Immediate Needs

			 Arising From the Consequences of Hurricane Katrina, 2005 (Public Law 109–62) is

			 amended by striking operations— and all that follows and

			 inserting operations, the emergency procurement authority in subsection

			 32A(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 428a(c)) may

			 be used..

		

